        Case 9:20-cv-00178-DLC-KLD Document 7 Filed 12/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  RANDALL MENGES,
                                                   CV 20-178-M-DLC-KLD
                       Plaintiff,

  vs.                                               ORDER

  TIM FOX, Attorney General of the
  State of Montana; GARY SEDER,
  Bureau Chief of the Montana Crime
  Information Bureau; and SARA
  MALIKIE, Head of the Sexual and
  Violent Offenders Program for the
  Missoula County Sheriff’s Office, each
  in their official capacities,

                       Defendants.

        Plaintiff Randall Menges has filed a second motion for the admission of

Matthew Strugar (Doc. 6) to practice before this Court in this case with Elizabeth

K. Ehret to act as local counsel. Mr. Strugar’s application appears to be in order.

        Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Matthew Strugar pro hac vice is GRANTED on the condition that Mr. Strugar shall

do his own work. This means that Mr. Strugar must do his own writing, sign his

own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
      Case 9:20-cv-00178-DLC-KLD Document 7 Filed 12/17/20 Page 2 of 2



ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Strugar may move for the

admission pro hac vice of one (1) associate of his firm. Such associate, if duly

admitted, shall be authorized to participate in this case on the same terms and

conditions as Mr. Strugar.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Strugar, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 17th day of December, 2020.



                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
